Title: I. Address of Little Turtle, [4 January 1802]
From: Little Turtle
To: 


            
              [4 Jan. 1802]
            
            Father you have heard the observasions of my Brother Chief, Pottawottama. It gives us great pleasure that the Great Spirit who made us both, has permitted us to take you by the hand at the Great Council of the sixteen fires.
            Father, we have confidence, in our Interpreter, he is a great advantage both to us and to you, as through him we have the means of communicating with, and perfectly understanding each other.
            Father, it has again fell to my lot to make known to you the wish of your children. I was in hopes that my brethren the Great Chiefs would have spoken for themselves, but by their desire I have undertaken to speak for them.
            Father, A Treaty was made six years since at Greenville between the President of the United States and your children the Red People.
            Father, I with some of my Brethren made certain objections to that Treaty, but finally thought it best it should be signed, and we wish to adhere to it, and hope our white brethren will do so.
            My Father, at that Treaty it was understood that the white people would be the fathers friends and protectors of the red People, that they would use their best endeavours to maintain friendship and good understanding between us and the United States, and we believe it has been generally attended to both by the White and Red People.
            My Father, and Brothers, by the Treaty it was mentioned that certain reservations should be made for the white people in our Country that the white people should not settle over the line described by the Treaty, that no individual of the white people should be allowed to purchase any land of the Indians, nor any Indians to sell to individuals of the White people, but that when your children were willing to sell any of their lands it should be sold to the United States, which we think a very happy circumstance, because the United States will not allow their Red Brothers to be cheated.
            Father some parts of the Treaty has not been so well understood as could be wished one part which was not understood was mentioned to the President of the United States four years since at Philadelphia concerning the lands at Fort St. Vincenes. By the Treaty the United States were to have all the land which had before been ceeded by the Indians to the English or French.
            Father, we think some of the white people are settling over the line and we are fearful some of our young men may interrupt the harmony which prevails between the Red and White people, as the white people are considered out of the protection of the United States, when they settle over the line, and as the Chiefs cannot be at all places to watch over their young men.
            Father we therefore request that the lines may be run, and persons appointed to explaine those parts of the Treaty of Greenville, which are not perfectly understood. If you do not think proper, father, to appoint persons to meet their Red Brethren at St. Vincenes to explaine those parts of the Treaty not understood by your children the Red people, we wish you would appoint some person to examine all the circumstances and make report to you.
            Father we are anxious that those parts of the Treaty of Greenville not well understood, may be explained, that the harmony and friendship which prevails between the white people and your children the Red people may be placed on a lasting foundation.
            Father, by the Treaty of Greenville your children were promised a certain quantity of goods and money should be paid them annually, and this they expected would have been done.
            Father, when the goods arrive your Children meet with pleasure to receive them; but father we are sorry to mention that the goods do not come in good order, that more or less of our annuities have always been unfit for use and particularly the powder, we believe it is your wish that they should be delivered in good order.
            Father, the chiefs, your children knowing the route by which the goods come, are not surprised that they get damaged. We have twice received our annuities by the way of Cincinnati at which times they arrived in good order. Once, they came by Presque Isle to Miami where we went to receive them concerning which complaints were made to Governor St. Clair.
            Father, it is my opinion and the opinion of the Pottawottama, Miami, Delaware, Shawaneses, Eel River, Weas, Kickapoos, Peankashaws, and Kaskaskais, that Fort Wayne is the best place for distributing their annuities, and that it would be best for the Chipaways, Ottoways and Wyandots to receive their annuities at Detroit.
            Father, your children wish to know your opinion relative to these things. The United States are indebted to us one hundred dollars for the year 1800 we were also promised several horses which we never received. Of the annuity of Five hundred dollars promised to the Eel River Indians only seventy five dollars worth of brass Kettles have been received and we do not know what has become of the remainder of the annuity. Your children expect that the deficiencies of their annuities will be made up to them.
            Father, it was mentioned by the Executive that a trading house should be established in our Country for the benefit of the Red people, we wish it might be established at Fort Wayne.
            Father a number of reasons might be given to prove that Fort Wayne is the most suitable place, one I think will be sufficient to convince you Fort Wayne is the best place, it is at a distance from the white settlements, and the farther a trading house is established from the white people the better it will be for both.
            Father, we are sorry to trouble you so much; but these things are of consquence to us. We are imposed upon by the British traders, who ask very dear for their goods, when we ask them why they demand so much they reply it is owing to the taxes the American Government lay on their goods and that we never shall get them cheaper. We are of opinion that if a trading house was established in our Country this imposition would be remedied.
            Father, when your children go to Fort Wayne to receive their annuities they have no house to meet in, the Fort from which the goods are delivered is so small, but two or three can enter at the same time, this looks suspicious to some of our Brethren. We wish father a house may be built at this place for us to meet and hold our Councils in, and receive our annuities from.
            Father, I was requested by my children before I left home to ask you to place a Blacksmith at Fort Wayne to repair our different Tools, we cannot have it done now without going to Cincinnati or Detroit.
            Father, We wish to reap advantages from cultivating the Earth as you do, and request ploughs and other necessary tools may be put into the hands of the Interpreter at Fort Wayne to be dealt out to any who will receive and make use of them for the purpose intended.
            Father, Should this request be granted nothing shall be wanting on the part of your children the Chiefs, to introduce husbandry among their children, if the United States will furnish them with the proper utensils. But Father nothing can be done to advantage unless the great Council of the Sixteen fires now assembled, will prohibit any person from selling any Spiritous Liquors among their Red Brothers.
            Father, the introduction of this poison has been prohibited in our camps, but not in our Towns, where many of our Hunters, for this poison, dispose of not only their furs &ca. but frequently of their guns & Blankets and return to their families destitute.
            Father, Your children are not wanting in industry, but it is the introduction of this fatal poison, which keeps them poor. Your children have not that command over themselves you have, therefore before any thing can be done to advantage this evil must be remedied.
            Father, When our White Brothers come to this land our forefathers were numerous and happy: but since their intercourse with the white people, and owing to the introduction of this fatal poison we have become less numerous and happy.
            Father, Your children the Red People have had several friendly talks with the people called Quaokers, in which they have made many friendly proposals relative to the introduction of Husbandry among us; but as yet nothing has been done.
            Father, Your children only wish to mention to you things, which are of the greatest importance to them, we wish for a conversation with the Secretary of War to whom we wish to communicate certain things.
          